Title: To George Washington from the Noncommissioned Officers and Privates of the New-York Line, 30 August 1793
From: Noncommissioned Officers and Privates of the New-York Line
To: Washington, George



May it please your Excellency,
New-York, August 30, 1793.

THE non-commissioned officers and privates of the New-York line, late American army, beg leave most respectfully, to address your Excellency, on the subject of our sufferings during the late War, and the mode in which they have been repaid—that, having completed the revolution, we retired to private life, to mix with our fellow-citizens, with assurances from your Excellency, that we had served our Country faithfully, and our Country would perform all they had promised—but from the weakness of government at that time, and their resources being conducted by a financier, we were obliged to take due bills for our wages, when our distresses were extreme, and compelled to alienate those due bills in the payment of public taxes, and all private debts, at 2/6 in the pound, and made tributary to our assigns by the funding act in a nett profit of 12/6 in the pound; and also, in the sum of 13,250 dollars annually, for offices of transfer, to accommodate the dealers in our due bills.
That as there remains in the hands of government, a small balance of the wages we so painfully earned, which we conceive may be paid to the original creditor without interfering with any system heretofore adopted and the documents necessary to ascertain the amount of our wages, and the sum government have paid by the funding act, and the balance that remains due, are now in existence.
Therefore, Sir, relying on your wisdom at the head of government, as we did on your ability in the field, with a remembrance of the confidence placed in your honour during our servitude, and at the dissolution of the army, that a country rescued from impending ruin, will not leave the debt of gratitude unpaid, nor so many of our companions worn, by fatigue and hard fighting, to solicit in the eve of life, the cold hand of charity in a country, their valour saved, and as the labours of the gentleman,

Mr⟨.⟩ Madison, seconded by Mr. Jackson, who were disinterested, and induced from principles of justice, in advocating the cause of an Army, who had done and suffered more than any army ever did for the freedom of the human race proved unsuccessful. We solicit your Excellency’s advice and assistance at the next meeting of Congress, to obtain the remnant that remains unpaid on our certificates. And in the mean time, subscribe ourselves with affection and esteem, Your humble servants.
To be presented to Sergeant John Clark.
Signed, &c.
